Exhibit 10.2
SEPARATION AGREEMENT AND MUTUAL RELEASE IN FULL


THIS SEPARATION AGREEMENT AND MUTUAL RELEASE IN FULL (this “Agreement”) is made
by and between Manfred Sternberg (the “Former Director”) and Bluegate
Corporation, a Nevada corporation (together with its subsidiaries, the
“Company”).


PRELIMINARY STATEMENT
The Former Director served on the Board of Directors of the Company;


The Former Director holds shares of the Company’s common stock and stock options
exercisable for shares of the Company’s common stock; and


The Former Director and the Company desire to settle fully and finally all
matters between them, including any matters that may have arisen out of Former
Director’s service on the Board of Directors and his employment with the Company
and his separation therefrom.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, the Former Director and the Company agree as follows:
1. The Former Director’s employment with the Company terminated effective as of
the close of business on July 30, 2009 (the “Separation Date”).
 
2. The Former Director resigned as a Director of the Company, such resignation
took effect as of the close of business on October 28, 2009 (“the Resignation
Date”).
 
3. The Former Director agrees that he will not, directly or indirectly, and will
not cause or permit any person or entity controlled by him to:  a) make or in
any way participate in any “solicitation” of “proxies” (as such terms are used
in the proxy rules of the Securities and Exchange Commission) to vote, or seek
to advise or influence any person with respect to the voting of any voting
securities of the Company; b) form, join, or in any way participate in a “group”
(within the meaning of Section 13(d)(3) of the Securities Act of 1933, as
amended) with respect to any voting securities of the Company; c) form, join, or
in any way participate in any shareholder action regarding the Company; and/or
d) advise, assist or encourage any other persons in connection with any of the
foregoing.
 
4. For a period of five years after the Effective Date, without the prior
written consent of the Board of Directors of the Company, the Former Director
agrees that he will not, directly or indirectly, and will not cause or permit
any person or entity controlled by him to:  (a) induce or attempt to induce any
employee to leave the employ of the Company or an independent contractor to
terminate its retention by the Company, (b) solicit for employment, attempt to
employ or employ (whether as an employee, independent contractor or otherwise)
any employee or independent contractor of the Company or (c) in any way
interfere with the relationship between the Company and any of its employees or
independent contractors.
 
5. The Former Director and Company agrees that he/it will not make any
disparaging comments regarding the other or any of its former, current, or
future stockholders, directors, officers, or employees.  The phrase “disparaging
comments” will mean any comment, remark, or statement, whether written or oral,
that is harmful to the reputation of the Former Director or Company or any such
other person in the community.
 
6. The Former Director agrees that he will fully vacate the Company’s offices on
or prior to the earlier of the date the Company vacates the offices or February
28, 2010 (the “Office Term”) and will return to the Company no later than the
date he vacates the Company’s offices all credit cards, keys, identification,
computer software and hardware, telecommunications equipment, and all other
property belonging to the Company.
 
1

--------------------------------------------------------------------------------


7. The Company agrees that it will return to the Former Director no later than
the date he vacates the Company’s offices all personal information along with
the furniture, artwork, and computer software and hardware (as detailed in
Schedule 2) belonging to the Former Director.  The Company also agrees to
provide the Former Director with a schedule listing the capital contributions
made by the Former Director to the Company to date that can be readily
documented, with no warranty of accuracy by the Company.  The Company further
agrees that any and all public filings needed to be completed as  a result of
this Agreement will be done at Company expense, including but not limited to
Form 4 and 13D and an Opinion Letter to remove the restrictive legend from
Former Directors’ and his affiliates’ restricted shares.
 
8. Both the Company and the Former Director agree that during the Office Term
the Former Director will continue to have access to the common areas of the
space (e.g. conference room, reception area, kitchen, etc.) and use of general
administrative support (i.e. reception, telephone, internet access feed, and
copier); however, all Information Technology (“IT”) and telecommunications
related support (e.g. IT network infrastructure, new telephony services, server
access, IT consulting and support services, etc.) from Company will be
terminated on November 15, 2009.
 
9.  The Former Director hereby waives any rights or entitlements to any employee
benefits or other obligations of the Company (including any wage claims,
Director’s fees, vehicle allowances or expense account reimbursements) up to and
including the Resignation Date, other than those rights or entitlements which
may be required by law; provided that:  (a) the Former Director will be entitled
to receive any 401k plan benefits for which the Former Director is eligible in
accordance with the terms of the plans and law based on the Former Director’s
compensation and length of service through the Separation Date and all
post-termination health insurance continuation benefits required to be provided
by law and (b) this Agreement will not be deemed to constitute a waiver of the
Former Director’s rights, if any, to indemnification or advancement of expenses
in accordance with the certificate or articles of incorporation and bylaws of
the Company, as in effect as of the Effective Date, with respect to any claim,
action, suit or proceeding relating to or involving the Former Director’s
service as a Director or officer of the Company prior to the Resignation Date.
 
10. As consideration for the Former Director’s acceptance of the terms and
conditions in this Agreement, the Company will pay a separation payment of
$44,369 (the “Separation Payment”), which will be subject to all applicable
federal and state tax withholding and statutory deductions, and is specifically
represented by Company as being a repayment of a promissory note to Former
Director for charges made by Company using charge and credit cards of the Former
Director.  The Separation Payment will be made no later than November 11, 2009
and serves as the primary consideration for Former Director entering into this
agreement.
 
11. In exchange for the valuable consideration hereunder:
(a) The Former Director, for and on behalf of himself and his heirs,
beneficiaries, executors, administrators, attorneys, successors and assigns,
hereby releases and waives all claims, causes of action and demands of any kind
against the Company, any of its affiliates (including each stockholder of the
Company), or any creditors of the Company, any of their respective employee
plans and any of their respective stockholders, Directors, officers, trustees,
employees, attorneys and agents, in their individual and official capacities,
and all of their predecessors, heirs, executors, administrators, successors and
assigns (collectively, the “Released Parties”), which the Former Director had,
has or may have through the date the Former Director executes this Agreement,
whether known or unknown, arising out of or relating to:  (i) the Former
Director’s employment with the Company or the termination thereof, (ii) the
Former Director’s service as a Director or officer of the Company or his
resignation as a Director or officer, (iii) the Former Director’s ownership of
capital stock of the Company, or of options, warrants, rights or other
securities or instruments exercisable or exchangeable for or convertible into
shares of the capital stock of the Company, or the sale and assignment of such
capital stock or other securities to the Company pursuant to this Agreement,
(iv) any notes, indebtedness, obligations, liabilities of the Company,
including, without limitation, the amounts described in Schedule 1, or (v) to
matters otherwise arising up to and including the Resignation Date, including
any wages, bonuses or commissions, or on account of any alleged conduct of the
Released Parties which might be alleged by the Former Director to constitute
race, color, sex, religious, age, national origin, ancestry, genetic information
or disability discrimination, or any claim or right under Title VII of the Civil
Rights Act of 1964, as amended,  the Civil Rights Act of 1991 and the laws
amended thereby, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, as amended, the Older Workers Benefit Protection Act,
the Family and Medical Leave Act, the Equal Pay Act, the Fair Labor Standards
Act, the Rehabilitation Act of 1973, the Employee Retirement Income Security Act
of 1974, the Texas Commission on Human Rights Act, the Texas Persons with Mental
Retardation Act, the Texas Tests for Acquired Immune Deficiency Syndrome and
Related Disorders law, Texas wage and hour laws, or any other provision of
federal, state or local statutory or common law or regulation.  Nothing in this
paragraph shall be construed as a waiver or relinquishment of any right that
Former Director may have in any stock, options, or warrants that currently exist
and that are held by Former Director, the terms of which are in full force and
effect and shall not be modified hereby.  In the event anyone claiming to be
released hereby files any claim against the Former Director, this release will
become null and void and of no effect for that party making the claim against
the Former Director. 
(b) The Company, for and on behalf of itself and its heirs, beneficiaries,
executors, administrators, attorneys, successors and assigns, hereby releases
and waives all claims, causes of action and demands of any kind against the
Former Director in his individual and official capacities, and against Manfred
Sternberg & Associates, PC and its employees, which the Company had, has or may
have through the date the Former Director executes this Agreement, whether known
or unknown, arising out of or relating to:  (i) the Former Director’s employment
with the Company or the termination thereof, (ii) the Former Director’s service
as a director or officer of the Company or his resignation as a director or
officer, (iii) the Former Director’s ownership of capital stock of the Company,
or of options, warrants, rights or other securities or instruments exercisable
or exchangeable for or convertible into shares of the capital stock of the
Company, or the sale and assignment of such capital stock or other securities to
the Company pursuant to this Agreement, (iv) any notes, indebtedness,
obligations, liabilities of the Former Director, including, without limitation,
the amounts described in Schedule 1, or (v) to matters otherwise arising up to
and including the Resignation Date, including any wages, bonuses or commissions,
or on account of any alleged conduct of the Former Director which might be
alleged by the Company.
 
2

--------------------------------------------------------------------------------


12. To the extent not prohibited by applicable law, the Former Director and the
Company hereby warrants that he/it has and will not institute any lawsuit,
claim, action, charge, complaint, petition, appeal, accusatory pleading, or
proceeding of any kind against the other Party or any other Released Party, and
both Parties waive, or at a minimum assign to the other Party, any and all
rights to any and all forms of recovery or compensation from any legal action
brought by the other Party or on that other Party’s behalf in connection with
the matters that are the subject of this Agreement.  To the extent not
prohibited by applicable law, in the event that a lawsuit or any of the
foregoing actions are filed by the Former Director or the Company in breach of
this covenant, it is expressly understood and agreed that:
(a)  
This covenant will constitute a complete defense to any such lawsuit or action.

(b)  
Any material breach by a Party of any of the terms contained in this Agreement
relieves the other Party of any and all obligations it may have pursuant to this
Agreement.

(c)  
Should a Party bring any type of administrative or legal action arising out of
claims waived under this Agreement, the Party bringing the action will bear all
legal fees and costs associated therewith, including those of any Released
Parties.

 
13. For a period of five years after the Effective Date, as necessary, the
Former Director agrees to provide thorough and accurate information and
testimony voluntarily to or on behalf of the Company or any affiliate thereof
regarding any investigation, litigation or claims initiated by or against the
Company or any affiliate thereof or by any entity or person (a “Proceeding”),
but he agrees not to disclose or to discuss with anyone who is not directing or
assisting in any Proceeding, other than his attorney, the fact of or the subject
matter of any Proceeding, except as required by law.  The Former Director will
take all reasonable steps to cooperate fully with the Company or any affiliate
in supplying thorough and accurate information in each Proceeding and during the
defense or prosecution thereof.  The Former Director will make commercially
reasonable efforts to accommodate his schedule to cooperate with the Company or
any affiliate and provide such information as soon as is reasonable under the
circumstances.  In requesting information the Company or any affiliate will
attempt to work with the Former Director to arrange times that reasonably
accommodate his schedule and, to the extent permitted by law, the Company will
reimburse the Former Director for reasonable travel, commuting, parking or other
similar out-of-pocket expenses incurred by him in connection with providing such
information or testimony.
 
14. This Agreement will be binding upon and will inure to the benefit of the
successors, assigns, heirs, executors and administrators of the respective
parties.
 
15. The Former Director acknowledges and agrees that the Company has not made
any representations to the Former Director regarding the tax consequences of any
amounts received by the Former Director pursuant to this Agreement and further
the Former Director agrees that he will be solely responsible for payment of all
his personal tax liabilities due on any and all payments to him set forth in
this Agreement, including federal, state and local taxes, and interest and
penalties, which are or may become due.
 
16. Nothing contained in this Agreement, or the fact of its submission to the
Former Director, will be admissible evidence in any judicial, administrative or
other legal proceeding, or be construed as an admission of any liability or
wrongdoing on the part of the Company or the other Released Parties of any
violation of federal or state statutory or common law or regulation.
 
17. Should any provision of this Agreement be held invalid or unenforceable by
operation of law or otherwise, all other provisions will remain in full force
and effect; provided that a court may modify any provision to make it valid and
enforceable.
 
18. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior oral or written agreements or understandings
between the Former Director and the Company.  This Agreement may not be altered,
amended, or modified except by a further written document signed by the Former
Director and an authorized officer of the Company.
 
19. This Agreement will be construed and enforced in accordance with the laws of
the State of Texas without reference to its or any other state’s conflicts of
law rules.
 
20. This Agreement may be executed in counterparts, each of which will be deemed
to be an original but all of which together will constitute one and the same
instrument.  A facsimile signature will be deemed to be an original signature
for all purposes.
 
21. The Former Director acknowledges that he has had adequate time to review
this Agreement, that he has been advised by the Company to consult with legal
counsel of his choosing regarding this Agreement, that he has received adequate
consideration for this Agreement, and that he enters into this Agreement freely,
knowingly and voluntarily.
 
22. The provisions of this Agreement shall become effective once both parties
have executed the Agreement below (the “Effective Date”).
 
3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Separation Agreement
and Mutual Release In Full as of the date specified below.


Bluegate Corporation


By: /s/ Charles E. Leibold                                     November 7, 2009
        Charles E. Leibold
        Chief Financial Officer


Accepted and agreed to this Seventh (7th) day of November, 2009.


By: /s/ Manfred Sternberg
        Manfred Sternberg


Witness: /s/ Jimmy Riggle
                Jimmy Riggle
 
 
4

--------------------------------------------------------------------------------





SCHEDULE 1




Manfred Sternberg Amounts Payable and Accrued Through 10/31/09




Amount
 
Description
$ 34,451  
Note payable as of 10/31/09
$ 7,922  
Accrued interest on note payable as of 10/31/09
$ 22,499  
Accrued director's fees through 10/31/09
$ 6,000  
Accrued vehicle allowance from 5/1/08 through 12/31/08
$ 1,996  
Accrued interest on payroll checks held until cashed
$ 72,868  
Total Accrued




Manfred Sternberg Texas Wage Claim = $38,000+
 


 
5

--------------------------------------------------------------------------------

 

SCHEDULE 2




Manfred Sternberg – Furniture, Artwork, and Computer Software and Hardware
 
All furniture fixtures and equipment (including computers and printers) in the
following offices, last occupied by:
Manfred Sternberg (Dell #:  26TM361)
Dana Kirkpatrick (Dell #:  JN68491)
File room (between Manfred’s and Dana’s office)
Barbara Fullerton (Dell #:  27W6CC1)
Nate Lewis


Other
 
Manfred Sternberg & Associates, PC, Server and Monitor in Server Room
Manfred Sternberg & Associates, PC phone numbers; 713-622-4300 and 713-622-9899
Manfred Sternberg & Associates, PC, Suite 640 number
Dell Laptop in Manfred Sternberg’s possession (Dell #:  6DN3LF1)
All Artwork on all walls in Suite 600 & 640
All (6) Mesh netting chairs throughout the office
All (6) leather and stained wood chairs throughout the office.
Antique table in Trent’s office
Chest of Drawers in Conference Room
Movable White Boards in Steve’s Office and in Conference Room
Movable Computer shelf in Tech area
Sammy the Sailfish
 
6